IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


JAMIE GAHRING                             : No. 946 MAL 2015
                                          :
                                          :
            v.                            : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (R AND R BUILDERS AND               :
STOUDT'S BREWING COMPANY)                 :
                                          :
                                          :
PETITION OF: STOUDT BREWING               :
COMPANY AND DONEGAL MUTUAL                :
INSURANCE COMPANY                         :


                                     ORDER



PER CURIAM

      AND NOW, this 4th day of April, 2016, the Petition for Allowance of Appeal and

Application for Supersedeas are DENIED.